Citation Nr: 1753981	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  11-28 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis, to include as secondary to asbestos exposure and service-connected asbestos-related pleural disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to February 1973.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2016, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges that the issue of entitlement to an initial higher rating for asbestos-related pleural disease has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his respiratory disorder, to include COPD and chronic bronchitis, was caused by his inservice exposure to asbestos.  The Board finds that there is no substantial compliance with the directives of the prior August 2016 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Pursuant to the August 2016 Board remand, a VA opinion was requested.  The Board asked that opinions be given as to whether it is at least as likely as not that the COPD and/or chronic bronchitis began during active service; is related to an incident of service; or was directly caused by in-service asbestos exposure; and, whether it is at least as likely as not that COPD and/or chronic bronchitis are either proximately due to, or aggravated by the Veteran's service-connected asbestos-related pleural disease.  In providing the opinion that the Veteran's current respiratory disorders are not related to service, the examiner stated that asbestos exposure or asbestosis are not recognized causes or risk factors for obstructive lung disease or COPD.  The examiner failed to provide a basis or support for this finding.  Also, the Veteran subsequently submitted medical texts from several websites stating that asbestos exposure does cause COPD.  In addition, in opining that it is less likely than not that Veteran's COPD has been aggravated beyond its natural progression by his service-connected asbestos-related pleural disease, the examiner stated that the Veteran had no asbestos exposure since active duty and there has been no documented increase in his asbestos-related pleural disease since 2009, when his COPD was first documented.  The Board finds this rationale confusing as it is unclear as to how it supports the opinion that the Veteran's COPD has not been aggravated by his service-connected asbestos-related pleural disease.  Therefore, another opinion is necessary.

In order to properly adjudicate this appeal, factually accurate, fully articulated, and soundly reasoned medical opinions are needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

The Veteran's claim file must be forwarded and reviewed by a different VA examiner than the one who provided that December 2016 opinion for a new etiology opinion.  No examination is required unless the examiner deems it necessary.  

After a review of the evidence of record and with consideration of the Veteran's statements and the medical articles he submitted, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disorder, including COPD and/or chronic bronchitis, had its onset during or is otherwise related to active service, including exposure to asbestos.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disorder, including COPD and/or chronic bronchitis, is caused or aggravated by his service-connected asbestos-related pleural disease.  

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




